DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now includes both a processor and a mobile computing device which is used to perform standard processing tasks; it is unclear why the processor is recited as being present, as it is not used for any processing of data, nor is it clear whether the processor and the mobile computing device are the same object or two unrelated objects. For the purposes of examination the claim will be treated as though these are one singular item; correction is required.
, by the mobile computing device, temporary pressure increases”), or, rephrasing the statement without commas to render it clearer (e.g., “quantifying temporary pressure increases with the mobile computing device”). The same issue is also found in “calculating by the mobile computing device…” and in similarly constructed  clauses found in claim 11.
Claims 3, 4, 13, and 14 call for measuring air flow through the orifice in terms of Mach; the dimensionless parameter of Mach is generally used in fields like aviation, not physiological pressure measurements. Further, claim 3 appears to be defining that the local flow velocity in the orifice would be equal to at least half the speed of sound, about ~200 meters per second? The Examiner notes that this issue was raised in the previous Office Action and was not addressed in the remarks, nor does changing “rate” to “speed” provide context for air flow of ~200m/s.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing pressure values to identify a systolic pressure and a diastolic pressure by identifying a transitory pressure increase, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the identification of these pressures does not improve any technology, does not have any effect, is not applied using a particular machine, and is not applied in any meaningful way beyond generally linking the abstract idea to a technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional recited elements include conventional components of a standard oscillometric blood pressure monitor (bladder, pressure sensor, air pump, orifice/vent) which are recited as performing conventional oscillometric blood pressure monitoring (inflate bladder, then take measurements while releasing pressure from the bladder) which in the context of the claimed invention is insignificant extrasolution data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.), and generic computing components (transmitter, mobile computing device, memory) which are used to provide the technological environment of the abstract idea itself ((see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. 
The dependent claims also fail to provide anything significantly more, as claims 2-4, 7, 8 are directed to additional aspects of the insignificant extrasolution activity of data gathering, claim 5 and 9 are directed to the conventional conclusion to analysis of displaying results on a display, which is insignificant extrasolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity), and claims 6 and 10 are directed to additional abstract analysis of gathered data.
Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing pressure values to identify a systolic pressure and a diastolic pressure by identifying a transitory pressure increase, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the identification of these pressures does not improve any technology, does not have any effect, is not applied using a particular machine, and is not applied in any meaningful way beyond generally linking the abstract idea to a technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
The dependent claims also fail to provide anything significantly more, as claims 12-14, 17, 18 are directed to additional aspects of the insignificant extrasolution activity of data gathering, claim 15 is directed to the conventional conclusion to analysis of displaying results on a display, which is insignificant extrasolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2018/0153418).
Regarding claim 1, Sullivan discloses a method for measuring blood pressure comprising: providing an air pump (element 232), a bladder (paragraphs [0031], [0033]), a pressure sensor (element 236), a transmitter (paragraph [0035]), and an orifice (paragraph [0038], a valve which is biased open); placing a bladder around a limb of a user (paragraph [0033]); figure 1B); turning the air pump on to inflate the bladder and increase the pressure within the bladder with air (paragraph [0041]); increasing the pressure in the bladder until a high predetermined pressure is reached and blood flow through an artery in the limb stops while air flows out of the bladder through the orifice (paragraph [0041]); stopping the air pump when the high predetermined pressure is reached in the bladder (paragraphs [0041]-[0042]); decreasing the pressure in the bladder as the air flows out of the bladder through the orifice while continuously detecting the pressures in the bladder with the pressure sensor (paragraph [0043]); transmitting the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner also notes that these equations used to set the thresholds (27% and 31% of log(base 10) of the second increase) do not appear to provide any particular advantage or solve some specific issue and are merely arbitrary choices, as the disclosure does not assign any particular significance to these choices of percentage or the calculations as a whole, such that one seeking to improve the accuracy of detection of systolic and diastolic pressures would be equally likely to land upon these values while optimizing the calculations performed to identify systolic and diastolic pressures. As such it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Sullivan and determined a second highest temporary pressure increase, set a systolic threshold as 27% of log(base 10) of the second highest temporary pressure increase, and a diastolic threshold as 31% of log(base 10) of the second highest temporary pressure increase as part of routine optimization of the process as part of increasing the accuracy of systolic and diastolic pressure identification.

Regarding claim 2, Sullivan discloses using previous blood pressure measurements to set the predetermined high pressure (paragraph [0041]), but does not specify that it is between 180 mmHg and 240 mmHg. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the predetermined pressure to be higher than previous systolic pressure measurements it would be obvious to try using pressures in this range, as this range is higher 
Regarding claims 3 and 4, Sullivan does not specify the rate of air flow through the orifice when the air pump is on, particularly not greater than Mach 0.5 or less than Mach 0.7. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the flow through the orifice to be sufficient to still allow inflation of the bladder while the pump is on, it would be obvious to try flow rates in this range, as the flow rate would be a function of the orifice size and pump capabilities. (see also MPEP 2144.05)
Regarding claim 5, Sullivan further discloses displaying the diastolic pressure and the systolic pressure on a visual display (paragraphs [0035], [0065]).  
Regarding claim 7, the time between the pump stopping and detecting the systolic pressure is a direct function of the subject’s actual blood pressure and the time it takes to reach the time of detection cannot be completely controlled by the device as it will vary with each measurement as each subject’s pressure changes. In the circumstances where the subject’s actual pressure happens to be near the predetermined high pressure, the time to reach detection will be faster than when the actual pressure is significantly lower than the predetermined high pressure, requiring more deflation time.
Regarding claim 9, Sullivan further discloses that the systolic pressure and the diastolic pressure are displayed on a visual display of the mobile computing device (paragraphs [0035], [0065]).  

Regarding claim 11, Sullivan discloses a method for measuring blood pressure comprising: providing an air pump (element 232), a bladder (paragraphs [0031], [0033]), a pressure sensor (element 236), a processor (element 216), a memory (element 218), and an orifice (paragraph [0038], a valve which is biased open), wherein the air pump, pressure release valve and orifice are coupled to the pressure sensor and the pressure sensor and memory are in communication with the processor (paragraphs [0031]-[0039]); placing a bladder around a limb of a user (paragraph [0033]); turning the air pump on to inflate the bladder and increase the pressure within the bladder with air (paragraph [0041]); increasing the pressure in the bladder until a high predetermined pressure is reached and blood flow through an artery in the limb stops (paragraph [0041]); stopping the air pump when the predetermined pressure is reached (paragraphs [0041]-[0042]); decreasing the pressure in the bladder as the air flows out of the bladder through the orifice while measuring the pressure with the pressure sensor (paragraph [0043]); recording by the processor and the memory the pressures in the bladder during a predetermined time period from when the predetermined pressure is reached (paragraphs [0042]-[0044]); quantifying temporary pressure increases during the decreasing of the pressure in the bladder and analyzing by the processor the pressure in the bladder during a predetermined time period from when the high predetermined pressure is reached for criteria representing the systolic pressure (paragraphs [0042]-[0043]); detecting a systolic pressure  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner also notes that these equations used to set the thresholds (27% and 31% of log(base 10) of the second increase) do not appear to provide any particular advantage or solve some specific issue and are merely arbitrary choices, as the disclosure does not assign any particular significance to these choices of percentage or the calculations as a whole, such that one seeking to improve the accuracy of detection of systolic and diastolic pressures would be equally likely to land upon these values while optimizing the calculations performed to identify systolic and diastolic pressures. As such it 

Regarding claim 12, Sullivan discloses using previous blood pressure measurements to set the predetermined high pressure (paragraph [0041]), but does not specify that it is between 180 mmHg and 240 mmHg. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the predetermined pressure to be higher than previous systolic pressure measurements it would be obvious to try using pressures in this range, as this range is higher than most human systolic pressures, in order to ensure that the high pressure setting does not undershoot the necessary minimum threshold. (see also MPEP 2144.05)
Regarding claims 13 and 14, Sullivan does not specify the rate of air flow through the orifice when the air pump is on, particularly not greater than Mach 0.5 or less than Mach 0.7. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the flow through the orifice to be sufficient to still allow inflation of the bladder while the pump is on, it 
Regarding claim 15, Sullivan further discloses displaying the diastolic pressure and the systolic pressure on a visual display coupled to the processor (paragraphs [0035], [0065]).  
Regarding claim 17, the time between the pump stopping and detecting the systolic pressure is a direct function of the subject’s actual blood pressure and the time it takes to reach the time of detection cannot be completely controlled by the device as it will vary with each measurement as each subject’s pressure changes. In the circumstances where the subject’s actual pressure happens to be near the predetermined high pressure, the time to reach detection will be faster than when the actual pressure is significantly lower than the predetermined high pressure, requiring more deflation time.


Claim s 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Jayne (US 5542428).
Sullivan does not disclose also detecting a time period between pressure increases detected by the pressure sensor while the air pump is stopped and determining a heart rate based upon the time period between the pressure increases; and outputting the heart rate by the mobile computing device. Jayne discloses a similar oscillometric blood pressure measurement method where time periods between pressure increases detected by a pressure sensor during deflation of the device and determining a heart rate based upon the time period between the pressure increases, and outputting the heart rate (column 1, lines 47-51; column 7, lines 4-17). It would have been obvious to one of ordinary skill in the art at the time the .

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Lu (US 2017/0311814).
Sullivan does not specifically how pressure is released from the device, particularly using a pressure release valve. disclose Lu teaches a similar method of oscillometric blood pressure measurement using a pump (element 20) and bladder (element 200) which includes providing a pressure release valve coupled to the bladder (element 70), closing the pressure release valve while the air pump is on, the systolic pressure is detected, and the diastolic pressure is detected; and opening the pressure release valve after the determination of diastolic pressure (paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Sullivan using a device with a pressure release valve configured to release bladder pressure after finishing the measurements, as taught by Lu, in order to quickly deflate the bladder.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Lamego (US 2014/0163402).
Sullivan does not disclose also performing blood oxygen level measurements. Lamego teaches a method of oscillometrically measuring blood pressure using a cuff (element 204) and processor (element 106) which also includes providing a blood oximeter coupled to the .

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. 
Regarding the rejections under 112, the Examiner notes that the general assertion that all issues have been resolved is not the case, particularly with respect to claims 3, 4, 13, and 14, and that the claim amendments have merely resulted in additional new issues, as set forth above.
Regarding the rejections under 101, Applicant initially argues that the various components used for data gathering (processor, air pump, bladder, sensor, transmitter, orifice) are “specific physical components” and “structural elements”. The Examiner notes that Applicant appears to misunderstand how 101 is applied against the claims. The issue is not whether the claim happens to include “structural elements”, but whether these “structural elements” provide anything significantly more to the abstract idea. In this case, these well-understood, routine, and conventional elements of a generic blood pressure measurement device are recited at a high level of generality and entirely for the purpose of data gathering, an 
Applicant then argues that finding “a heart measurement” (in this case, blood pressure) provides a practical application; however, Applicant has not identified what the practical application actually is, or provide any discussion of how this “heart measurement” might be an improvement to the functioning of technology, or applied to effect a particular treatment, or applied with any actual practical machine, or effect a transformation, or even identifying any other aspect of the “heart measurement” which would provide a practical application beyond merely existing as a disembodied result of performing calculations, and merely generally asserts that applying calculations to routinely collected data to identify “a heart measurement” is not a drafting element designed to monopolize the judicial exception. The claims remain rejected.
Regarding Sullivan, Applicant’s arguments merely assert that Sullivan does not disclose the newly presented limitations; these have been addressed above in the rejections such that Applicant’s general assertion is moot. The Examiner also notes that the modifying references were not addressed beyond asserting that they do not cure any of the supposed deficiencies of Sullivan; as this is not the case, these remarks are also moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791